DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8-13, 15-16, & 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wright et al. (US Patent # 10,964,448).
Regarding Claim 1, Wright discloses a flat cable assembly (i.e. ribbon cable 200/300), comprising: 
a plurality of cables (i.e. cable cores 204a/304a, 204b/304b) arranged in a row and having a central line, wherein each of the cables has a first connecting portion (i.e. bottom of each cable core 204a/304a, 204b/304b), a second connecting portion (i.e. top of each cable core 204a/304a, 204b/304b), symmetrical with the first connecting portion, a signal wire (i.e. insulated conductors 206) and a grounding wire (i.e. drains 212/312), the first connecting portion is located on one side of the central line, and the second connecting portion is located on the other side of the central line; and 
an insulating film (i.e. sheets 208a, 208b/308 made of insulative material) disposed on the first connecting portion and the second connecting portion of one of the cables, wherein the insulating film has two sides without protruding from outermost ones of the cables, and has two flat surfaces having a normal line perpendicular to the central line (Fig. 2, 3A, 3B, 4, & 6; Abstract; Column 3, line 39- Column 4, line 16; Column 4, line 36- Column 6, line 59).

Regarding Claim 2, Wright discloses that the first connecting portion (i.e. bottom of each cable core 204a/304a, 204b/304b) has a first surface (i.e. bottom flat surface of each cable core 204a/304a, 204b/304b) and two second surfaces (i.e. two bottom incline surfaces adjacent to the bottom flat surface of each cable core 204a/304a, 204b/304b), the second connecting portion (i.e. top of each cable core 204a/304a, 204b/304b) has a third surface (i.e. top flat surface of each cable core 204a/304a, 204b/304b) and two fourth surfaces (i.e. two top incline surfaces adjacent to the top flat surface of each cable core 204a/304a, 204b/304b), the first surface and the third surface are symmetrical with respect to the central line, the second surfaces and the fourth surfaces are symmetrical with respect to the central line, the insulating film (i.e. sheets 208a, 208b/308 made of insulative material) comprises a plurality of first connecting concave portions (i.e. bottom concave portion of sheet 208b/308 between cable cores 204a/304a, 204b/304b as shown in Figs. 2 & 3B) disposed on the adjacent second surfaces respectively, and a plurality of second connecting concave portions (i.e. top concave portion of sheet 208a/308 between cable cores 204a/304a, 204b/304b as shown in Figs. 2 & 3B) disposed on the adjacent fourth surfaces respectively (Fig. 2, 3A, 3B, 4, & 6). The concave portions are also illustrated in Fig.6 as non-conforming regions 650 of sheet 608 which is equivalent to sheets 208a, 208b/308.

Regarding Claim 4, Wright discloses that any one of the first connecting concave portions (i.e. bottom concave portion of sheet 208b/308 between cable cores 204a/304a, 204b/304b as shown in Figs. 2 & 3B) has a cross section of triangle, trapezoid or rectangle; any one of the second connecting concave portions has a cross section of triangle, trapezoid or rectangle (Fig. 2, 3A, 3B, 4, & 6). The concave portions are also illustrated in Fig.6 as non-conforming regions 650 of sheet 608 which is equivalent to sheets 208a, 208b/308.

Regarding Claim 5, Wright discloses that each of the first connecting concave portions (i.e. bottom concave portion of sheet 208b/308 between cable cores 204a/304a, 204b/304b as shown in Figs. 2 & 3B) has two first connecting lateral walls (i.e. section of sheet 208b/308 on the two bottom incline surfaces adjacent to the bottom flat surface of each cable core 204a/304a, 204b/304b), each of the second connecting concave portions (i.e. top concave portion of sheet 208a/308 between cable cores 204a/304a, 204b/304b as shown in Figs. 2 & 3B) has two second connecting lateral walls (i.e. section of sheet 208a/308 on the two top incline surfaces adjacent to the bottom flat surface of each cable core 204a/304a, 204b/304b) diagonally opposite to the first connecting lateral walls respectively (Fig. 2, 3A, 3B, 4, & 6).

Regarding Claim 6, Wright discloses that the insulating film (i.e. sheets 208a, 208b/308 made of insulative material) is flexible, the both first connecting lateral walls have a first variable angle therebetween, and the both second connecting lateral walls have a second variable angle therebetween (Abstract; Column 4, line 36-39; Column 5, line 40-51). Due to the flexibility of sheets 208a, 208b/308, there would inherently be variable angles between the connecting lateral walls. 

Regarding Claim 8, Wright discloses that the insulating film (i.e. sheets 208a, 208b/308 made of insulative material) comprises a first insulating layer and a second insulating layer, the first insulating layer (i.e. sheet 208b or bottom half of sheet 308) is disposed on the first connecting portion (i.e. bottom of each cable core 204a/304a, 204b/304b) of any one of the cables and located on one side of the central line, the second insulating layer (i.e. sheet 208a or top half of sheet 308) is disposed on the second connecting portion (i.e. top of each cable core 204a/304a, 204b/304b) of any one of the cables and located on the other side of the central line, the first insulating layer is connected to the second insulating layer at two lateral edges (i.e. wings 250) thereof, and a connection position of the first insulating layer and the second insulating layer are located between the first connecting portion and the second connecting portion (Fig. 2, 3A, 3B, 4, & 6; Abstract; Column 3, line 39- Column 4, line 16; Column 4, line 36- Column 6, line 59).

Regarding Claim 9, Wright discloses that each of the cables comprises two signal wires (i.e. insulated conductors 206), two grounding wires (i.e. drains 212/312), an electrically conductive layer and an insulating enclosing layer (i.e. shielding composite material 210 or shielding tape 310 which includes a layer of metal foil supported by a polymer layer or a metal layer 310a with an outer insulative layer 310b), the both signal wires abut each other, the electrically conductive layer encloses the both signal wires, the grounding wires are disposed on two sides of the electrically conductive layer and contacts the electrically conductive layer, the insulating enclosing layer encloses the grounding wires and the electrically conductive layer enclosing the signal wires, the signal wires have centers located at the central line, and the grounding wires have centers located at the central line (Fig. 2, 3A, 3B, 4, & 6; Abstract; Column 3, line 39- Column 4, line 16; Column 4, line 36- Column 6, line 59).

Regarding Claim 10, Wright discloses that the electric conductive layer (i.e. metal 410a of the shielding tape) comprises a first conductive film and a second conductive film (i.e. multiple layers of metal can be used), the first conductive film is located at an inner side of the second conductive film, the first conductive film partially overlaps the second conductive film, the first conductive film and the second conductive film surround the signal wires, and the grounding wires contact the second conductive film (Fig. 2, 3A, 3B, 4, & 6; Abstract; Column 8, line 39- 23).

Regarding Claim 11, Wright discloses that each of the cables comprises two signal wires (i.e. insulated conductors 206), an and an insulating enclosing layer (i.e. shielding composite material 210 or shielding tape 310 which includes a layer of metal foil supported by a polymer layer or a metal layer 310a with an outer insulative layer 310b), the signal wires are adjacent, the grounding wires are disposed between the signal wires, the electric conductive layer encloses the signal wires and the grounding wires, the grounding wires contact the electric conductive layer, and the insulating enclosing layer encloses the electric conductive layer (Fig. 2, 3A, 3B, 4, & 6; Abstract; Column 3, line 39- Column 4, line 16; Column 4, line 36- Column 6, line 59; Column 9, line 56- Column 10, line 4). The number and positions of the drain wires can be varied, including placing them between the signal wires/ insulated conductors.

Regarding Claim 12, Wright discloses that the electric conductive layer (i.e. metal 410a of the shielding tape) comprises a first conductive film and a second conductive film (i.e. multiple layers of metal can be used), the first conductive film is located at an inner side of the second conductive film, the first conductive film partially overlaps the second conductive film, the first conductive film and the second conductive film surround the signal wires, and the grounding wires contact the first conductive film (Fig. 2, 3A, 3B, 4, & 6; Abstract; Column 7, line 39- Column 8, line 23).  

Regarding Claim 13, Wright discloses that the first conductive film comprises a first covering portion and two first enclosing portions located at two sides of the first covering portion, a first notch corresponding to the first covering portion is formed between the first enclosing portions; the second conductive film comprises a second covering portion and two second enclosing portions located at two sides of the second covering portions, a second notch corresponding to the second covering portion is formed between the second enclosing portions, the second covering portion covers the first notch, and the both first enclosing portions partially overlap the both second enclosing portions respectively (Fig. 2, 3A, 3B, 4, & 6; Abstract; Column 6, line 5- Column 8, line 23).  Wright teaches that separate layers of metal may be applied to the cable. Also, when in the form of a shielding tape, said tape can consist of multiple layers of metal 410a. When said layers of metal or shielding tape are applied to the cable as taught by Wright, they would inherently include the claimed covering and enclosing portions and would include a notch where the respective layer ends. Said notches could be easily rearranged by one skilled in the art. Furthermore, Wright teaches that a metal layer can have an overlapping region 330 which could be arranged as needed.

Regarding Claim 15, Wright discloses that the electric conductive layer further comprises an insulating spacing film (i.e. insulative layers 410b) disposed between the first conductive film and the second conductive film (Fig. 2, 3A, 3B, 4, & 6; Abstract; Column 6, line 5- Column 8, line 23). Wright teaches that any metal layers can be separated from each other by insulative layers.

Regarding Claim 16, Wright discloses that the first conductive film comprises a first covering portion and two first enclosing portions located at two sides of the first covering portion, a first notch corresponding to the first covering portion is formed between the first enclosing portions; the second conductive film comprises a second covering portion and two second enclosing portions located at two sides of the second covering portions, a second notch corresponding to the second covering portion is formed between the second enclosing portions, the second covering portion covers the first notch, and the both first enclosing portions partially overlap the both second enclosing portions respectively (Fig. 2, 3A, 3B, 4, & 6; Abstract; Column 6, line 5- Column 8, line 23).  Wright teaches that separate layers of metal may be applied to the cable. Also, when in the form of a shielding tape, said tape can consist of multiple layers of metal 410a. When said layers of metal or shielding tape are applied to the cable as taught by Wright, they would inherently include the claimed covering and enclosing portions and would include a notch where the respective layer ends. Said notches could be easily rearranged by one skilled in the art. Furthermore, Wright teaches that a metal layer can have an overlapping region 330 which could be arranged as needed.

Regarding Claim 18, Wright discloses that the electric conductive layer further comprises an insulating spacing film (i.e. insulative layers 410b) disposed between the first conductive film and the second conductive film (Fig. 2, 3A, 3B, 4, & 6; Abstract; Column 6, line 5- Column 8, line 23). Wright teaches that any metal layers can be separated from each other by insulative layers.

Regarding Claim 19, Wright discloses that each of the cables comprises two signal wires (i.e. insulated conductors 206), two grounding wires (i.e. drains 212/312), an electric conductive layer and an insulating enclosing layer (i.e. shielding composite material 210 or shielding tape 310 which includes a layer of metal foil supported by a polymer layer or a metal layer 310a with an outer insulative layer 310b), the signal wires are adjacent, the grounding wires are disposed on two sides of the signal wires, the electric conductive layer encloses the signal wires and the grounding wires, the electric conductive layer encloses the signal wires and the grounding wires, the grounding wires contact the electric conductive layer, the insulating enclosing layer encloses the electric conductive layer, the signal wires have centers located at the central line, and the grounding wires have centers located at the central line (Fig. 2, 3A, 3B, 4, & 6; Abstract; Column 3, line 39- Column 4, line 16; Column 4, line 36- Column 6, line 59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 14, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US Patent # 10,964,448).
Regarding Claim 3, Wright does not explicitly disclose that a minimum distance between any one of the first connecting concave portions and the central line is smaller or equal to half a minimum distance between the first surface and the central line, and a minimum distance between any one of the second connecting concave portions and the central line is smaller or equal to half a minimum distance between the first surface and the central line.
It would have been an obvious matter of design choice to make a minimum distance between any one of the first connecting concave portions and the central line smaller or equal to half a minimum distance between the first surface and the central line and a minimum distance between any one of the second connecting concave portions and the central line smaller or equal to half a minimum distance between the first surface and the central line, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 7, Wright does not explicitly disclose that the insulating film is rigid, the first connecting lateral walls are parallel to the corresponding second connecting lateral walls respectively.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the insulating film of Wright be rigid, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Furthermore, Wright discloses that the insulating sheets/films can have bending/folding memory (Column 7, line 10-42; Column 8, line 3-18) which would make them more rigid. 

Regarding Claim 14, Wright does not explicitly disclose that the first enclosing portions are circular arced, any one of the first enclosing portions has a central angle ranging from 10º to 180º; the second enclosing portions are circular arced, any one of the second enclosing portions has a central angle ranging from 10º to 180º.
It would have been obvious to one skilled in the art to make the first and second enclosing portions circular arced, since the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have also been obvious to one skilled in the art to make any one of the first enclosing portions and second enclosing portions have a central angle ranging from 10º to 180º, since it has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 17, Wright does not explicitly disclose that the first enclosing portions are circular arced, any one of the first enclosing portions has a central angle ranging from 10º to 180º; the second enclosing portions are circular arced, any one of the second enclosing portions has a central angle ranging from 10º to 180º.
It would have been obvious to one skilled in the art to make the first and second enclosing portions circular arced, since the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have also been obvious to one skilled in the art to make any one of the first enclosing portions and second enclosing portions have a central angle ranging from 10º to 180º, since it has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Relevant Cited Art









The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/           Examiner, Art Unit 2847 

/William H. Mayo III/           Primary Examiner, Art Unit 2847